 

AMENDMENT NO. 1

 

TO

 

AGREEMENT AND PLAN OF MERGER

 

This Amendment No. 1 to the Agreement And Plan Of Merger (“Amendment”), dated
January 23, 2018, is by and between Marathon Patent Group Inc., a Nevada
corporation with an address 11100 Santa Monica Blvd., Ste. 380, Los Angeles,
California 90025(the “Company”), Global Bit Acquisition Corp. (“GBAC”) and
Global Bit Ventures, Inc., a Nevada Corporation (“GBV”).

 

WHEREAS, the parties entered into an Agreement and Plan of Merger on November 1,
2017 (the “Merger Agreement”); and

 

WHEREAS, the parties wish to amend the Merger Agreement as set forth below, with
the understanding that all other provisions of the Merger Agreement shall remain
unchanged;

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1. Section 2.04 (b) of the Merger Agreement shall be amended in its entirety to
read as follows:

 

Conversion of Company Shares. Each Company Share that is issued and outstanding
at the Effective Time, set forth on Schedule A, shall automatically be cancelled
and extinguished and converted, without any action on the part of the holder
thereof, into the right to receive Acquisition Shares. The total number of
Parent Common Shares on a fully diluted basis that the Company Shareholders
shall receive which constitutes the Acquisition Shares, including upon
conversion of the Parent’s Series C Preferred Stock is 126,674,557 which
includes the Parent’s Common Shares underlying the Parent’s Series C Preferred
Stock that the Company Shareholders who would own more than 2.49% of the Parent
Common Shares have the right to receive in lieu of Parent Common Shares. All
such Company Shares, when so converted, shall no longer be outstanding and shall
automatically be cancelled and retired and shall cease to exist, and each holder
of a certificate representing any such shares shall cease to have any rights
with respect thereto, except the right to receive the Acquisition Shares paid in
consideration therefor upon the surrender of such certificate in accordance with
this Agreement.

 

2. Section 2.04 shall also be amended to eliminate the last sentence of Section
2.04 of the MERGER Agreement which read:

 

Immediately after the conversion of the Company Shares, the Company Preferred
Shares and the conversion of the Company Debt, the Company Shareholders will own
81.0% of the Parent’s capital stock on a fully diluted basis at the time of
Closing, subject to Section 5 below.

 

3. Section 6.01 is hereby amended to add 6.01 (1) which shall read:

 

6.02(I) The Company Shareholders shall have entered into lock up agreements in
form and substance satisfactory to Parent.

 

 

 

 

4. All references to Parent’s Series E Preferred Stock shall mean Series E-1
Preferred Stock, par value $0.0001 per share.

 

5. Notwithstanding any language to the contrary in Section 6.02, the sale by
Parent of up to 2,354,546 shares pursuant to its shelf registration statement on
Form S-3 has been agreed to and does not result in any adjustment to the
Acquisition Shares being issued to the Company Shareholders.

 

6. Section 7.01 shall be amended to provide that the February 28, 2018 date is
extended to March 15, 2018 and shall be subject to consecutive 14 day extensions
with written mutual consent, not to be extended past April 30, 2018, subject to
a mutual agreement to further extension.

 

7. Section 8.01 is hereby amended to state that a copy of the notice to Parent
shall be sent to Sichenzia Ross Ference Kesner LLP, with the rest of information
staying the same. Notices to Global Bit Ventures, Inc. shall be sent to:

 

Global Bit Ventures, Inc.

2 Burlington Woods Dr., Ste. 100

Burlington, MA 01803

Attn: Charles Allen

 

8. The terms and conditions of all other sections of the Merger Agreement shall
remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this agreement as of January 23,
2018.

 

[Signature Page Follows]

 

 

 

 

[Signature Page to Amendment No. 1 to Agreement and Plan of Merger]

 

  MARATHON PATENT GROUP, INC.         By: /s/ Merrick D. Okamoto    Name:
Merrick D. Okamoto   Title: Interim Chief Executive Officer         GLOBAL BIT
ACQUISITION CORP.         By: /s/ Merrick D. Okamoto    Name: Merrick D. Okamoto
  Title: Chief Executive Officer         GLOBAL BIT VENTURES, INC.         By:
/s/ Charles W. Allen    Name: Charles W. Allen   Title: Chief Executive Officer

 

 

 

